EXHIBIT 10.7
 
MASTER SECURITY AGREEMENT
 
To:
Laurus Master Fund, Ltd.

c/o M&C Corporate Services Limited
P.O. Box 309 GT
Ugland House
South Church Street
George Town
Grand Cayman, Cayman Islands
 

Date:
December 31, 2005

 
To Whom It May Concern:
 
1.  Defined Terms:
 
Any reference herein to “Collateral” shall, unless the context otherwise
requires, be deemed a reference to “Collateral or any part thereof”. As
pertaining only to each company party hereto organized under the laws of a State
of the United States, all items of Collateral which are defined in the Uniform
Commercial Code as the same may, from time to time, be in effect in the State of
organization of such company shall have the meanings set forth in such Uniform
Commercial Code. The term “Proceeds”, whenever used herein shall, by way of
example, include trade-ins, equipment, money, bank accounts, notes, chattel
paper, goods, contracts rights, accounts and any other personal property or
obligation received when such Collateral or Proceeds are sold, exchanged,
collected or otherwise disposed of or dealt with.
 
2.  To secure the payment of all Obligations (as hereafter defined), Creative
Vistas, Inc., an Arizona Corporation, Iview Digital Video Solutions Inc., a
Canadian corporation, Cancable Holding Corp., a Delaware corporation, Cancable
Inc., an Ontario corporation, Cancable, Inc., a Nevada corporation, A.C.
Technical Systems Ltd., an Ontario Corporation, Creative Vistas Acquisition
Corp., an Ontario Corporation, and each other entity (other than Laurus Master
Fund, Ltd. (“Laurus”)) that is required to enter into this Master Security
Agreement (each an “Assignor” and, collectively, the “Assignors”) hereby assigns
and grants to Laurus a continuing security interest in all of the following
property now owned or at any time hereafter acquired by any Assignor, or in
which any Assignor now have or at any time in the future may acquire any right,
title or interest (the “Collateral”): all cash, cash equivalents, accounts
(including, for greater certainty, all blocked accounts, collection accounts,
lockboxes and other restricted accounts), accounts receivable, deposit accounts,
inventory, equipment, goods, documents of title, instruments (including, without
limitation, promissory notes), contract rights, commercial tort claims set forth
on Schedule B to this Master Security Agreement, general intangibles (including,
without limitation, payment intangibles and an absolute right to license on
terms no less favorable than those current in effect among Assignors’
affiliates), supporting obligations, chattel paper, investment property
(including, without limitation, all partnership interests, limited liability
company membership interests and all other equity interests owned by any
Assignor), letter of credit rights, trademarks, trademark applications,
tradestyles, patents, patent applications, copyrights, copyright applications
and other intellectual property in which any Assignor now have or hereafter may
acquire any right, title or interest, all Proceeds and products thereof
(including, without limitation, proceeds of insurance) and all additions,
accessions and substitutions thereto or therefore. In the event any Assignor
wishes to finance an acquisition in the ordinary course of business of any
hereafter acquired equipment and have obtained a commitment from a financing
source to finance such equipment from an unrelated third party, Laurus agrees to
release its security interest on such hereafter acquired equipment so financed
by such third party financing source. Except as otherwise defined herein, all
capitalized terms used herein shall have the meaning provided such terms in the
Securities Purchase Agreement referred to below.
 
 
 

--------------------------------------------------------------------------------

 
 
3.  The term “Obligations” as used herein shall mean and include all debts,
liabilities and obligations owing by each Assignor to Laurus arising under, out
of, or in connection with: (i) that certain Securities Purchase Agreement dated
as of the date hereof by and between Cancable Holding Corp., Cancable Inc. and
Laurus (the “Securities Purchase Agreement”) and (ii) the Related Agreements
referred to in the Securities Purchase Agreement, (as each may be amended,
modified, restated or supplemented from time to time, are collectively referred
to herein as the “Documents”) and in connection with any documents, instruments
or agreements relating to or executed in connection with the Documents or any
documents, instruments or agreements referred to therein or otherwise, and in
connection with any other indebtedness, obligations or liabilities of any
Assignor to Laurus, whether now existing or hereafter arising, direct or
indirect, liquidated or unliquidated, absolute or contingent, due or not due and
whether under, pursuant to or evidenced by a note, agreement, guaranty,
instrument or otherwise, in each case, irrespective of the genuineness,
validity, regularity or enforceability of such Obligations, or of any instrument
evidencing any of the Obligations or of any collateral therefor or of the
existence or extent of such collateral, and irrespective of the allowability,
allowance or disallowance of any or all of the Obligations, in any case
commenced by or against any Assignor under Title 11, United States Code, the
Bankruptcy and Insolvency Act (Canada) and the Companies’ Creditors Arrangement
Act, including, without limitation, obligations or indebtedness of the Company
and each Assignor for post-petition interest, fees, costs and charges that would
have accrued or been added to the Obligations but for the commencement of such
case.
 
4.  The Assignors acknowledge and agree that: (i) value has been given, or will
be given upon the making of payment under the Securities Purchase Agreement by
Laurus; (ii) the Assignors have rights in the Collateral; and (iii) the
Assignors and Laurus have not agreed to postpone the time for attachment of the
security interest granted hereunder which shall attach upon the execution of
this Master Security Agreement and, in the case of Collateral acquired after the
date hereof, when such Assignor has rights therein.
 
5.  Each Assignor hereby jointly and severally represents, warrants and
covenants to Laurus that:
 
(a)  it is a corporation, partnership or limited liability company, as the case
may be, validly existing, in good standing and organized under the respective
laws of its jurisdiction of organization set forth on Schedule A, and each
Assignor will provide Laurus thirty (30) days’ prior written notice of any
change in any of its respective jurisdiction of organization;
 
 
-2-

--------------------------------------------------------------------------------

 
 
(b)  its legal name is as set forth in its respective Certificate of
Incorporation or other organizational document (as applicable) as amended
through the date hereof and as set forth on Schedule A, and it will provide
Laurus thirty (30) days’ prior written notice of any change in its legal name;
 
(c)  its organizational corporate identification number (if applicable) is as
set forth on Schedule A hereto, and it will provide Laurus thirty (30) days’
prior written notice of any change in any of its organizational identification
number;
 
(d)  it is the lawful owner of its respective Collateral and it has the sole
right to grant a security interest therein and will defend the Collateral
against all claims and demands of all persons and entities;
 
(e)  it will keep its respective Collateral free and clear of all attachments,
levies, taxes, liens, security interests and encumbrances of every kind and
nature (“Encumbrances”), except (i) Encumbrances securing the Obligations,
(ii) to the extent said Encumbrance does not secure indebtedness in excess of
US$250,000 and such Encumbrance is removed or otherwise released within ten (10)
days of the creation thereof, and (iii) Encumbrances set forth on Schedule 4.9
of the Securities Purchase Agreement;
 
(f)  it will, at its and the other Assignors joint and several cost and expense
keep the Collateral in good state of repair (ordinary wear and tear excepted)
and will not waste or destroy the same or any part thereof other than ordinary
course discarding of items no longer used or useful in its or such other
Assignors’ business;
 
(g)  it will not without Laurus’ prior written consent, sell, exchange, lease or
otherwise dispose of the Collateral, whether by sale, lease or otherwise, except
in the ordinary course of business and for the disposition or transfer in the
ordinary course of business during any fiscal year of obsolete and worn-out
equipment or equipment no longer necessary for its ongoing needs, or equipment
that is replaced by more economical or functional equipment having an aggregate
fair market value of not more than US$400,000 and only to the extent that:
 
(i)  the Proceeds of any such disposition are used to acquire replacement
Collateral which is subject to Laurus’ first priority perfected security
interest, or are used to repay Obligations or to pay general corporate expenses;
and
 
(ii)  following the occurrence of an Event of Default which continues to exist
the proceeds of which are remitted to Laurus to be held as cash collateral for
the Obligations;
 
(h)  it will insure or cause the Collateral to be insured against loss or damage
by fire, theft, burglary, pilferage, loss in transit and such other hazards as
Laurus shall specify in amounts and under policies by insurers acceptable to
Laurus. Laurus shall either be named as loss payee or additional insured as its
interest may appear in all of the Assignors’ policies of insurance. Each
insurance policy shall include an endorsement whereby the insurers agree to give
Laurus not less than thirty (30) days notice of the cancellation of the policy
of insurance and permit Laurus to cure any default which may exist under the
policy. All premiums on each Assignor’s insurance policies shall be paid by such
Assignor and the policies shall be delivered to Laurus. If any such Assignor
fails to do so, Laurus may procure such insurance and the cost thereof shall be
promptly reimbursed by the Assignors, jointly and severally, and shall
constitute Obligations;
 
 
-3-

--------------------------------------------------------------------------------

 
 
(i)  it will, acting reasonably prior to an Event of Default, at all reasonable
times allow Laurus or Laurus’ representatives free access to and the right of
inspection of the Collateral upon 24 hours notice; and
 
(j)  such Assignor (jointly and severally with each other Assignor) hereby
indemnifies and saves Laurus harmless from all loss, costs, damage, liability
and/or expense, including reasonable legal fees, that Laurus may sustain or
incur to enforce payment, performance or fulfillment of any of the Obligations
and/or in the enforcement of this Master Security Agreement or in the
prosecution or defense of any action or proceeding either against Laurus or any
Assignor concerning any matter growing out of or in connection with this Master
Security Agreement, and/or any of the Obligations and/or any of the Collateral
except to the extent caused by Laurus’ own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
nonappealable decision); and
 
(k)  all commercial tort claims (as defined in the Uniform Commercial Code as in
effect in the State of New York) held by any Assignor are set forth on Schedule
B to this Master Security Agreement; each Assignor hereby agrees that it shall
promptly, and in any event within five (5) Business Days after the same is
acquired by it, notify Laurus of any commercial tort claim acquired by it and
unless otherwise consented to in writing by Laurus, it shall enter into a
supplement to this Master Security Agreement granting to Laurus a security
interest in such commercial tort claim, securing the Obligations.
 
6.  The occurrence of any “Event of Default” under and as defined in the Note
which shall have occurred and be continuing beyond any applicable cure period,
shall constitute an Event of Default under this Master Security Agreement.
 
7.  Upon the occurrence of any Event of Default and at any time thereafter,
Laurus may declare all Obligations immediately due and payable. To the extent
applicable, both before and after the occurrence of an Event of Default, Laurus
shall have all rights and remedies of a secured party under the Personal
Property Security Act (Ontario) (as amended from time to time, which Act,
including amendments thereto and any Act substituted therefore and amendment
thereto, is herein referred to as the “PPSA”), the Uniform Commercial Code (as
in effect in the State of New York, or, if by reason of mandatory provisions of
law, any or all of the rights and remedies with respect to, Laurus' security
interest in any Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, as in effect in such
other jurisdiction) this Agreement and other applicable law. Upon the occurrence
of any Event of Default and at any time thereafter, Laurus will have the right
to take possession of, collect, demand, sue on, enforce, recover and receive the
Collateral and give valid and binding receipts and discharges therefore and in
respect thereof. Laurus will also have the right to maintain possession of the
Collateral on each Assignor’s premises or to remove the Collateral or any part
thereof to such other premises as Laurus may desire. Upon Laurus’ request, after
the occurrence of any Event of Default, each of the Assignors shall assemble or
cause the Collateral to be assembled and make it available to Laurus at a place
designated by Laurus. If any notification of intended disposition of any
Collateral is required by law, such notification, if mailed, shall be deemed
commercially reasonable if mailed at least ten (10) days before such
disposition, postage prepaid, addressed to any Assignor either at such
Assignor’s address shown herein or at any address appearing on Laurus’ records
for such Assignor. Any proceeds of any disposition of any of the Collateral
shall be applied by Laurus to the payment of all expenses in connection with the
sale of the Collateral, including operating any Assignor’s accounts, preparing
and enforcing this Agreement, taking and maintaining custody of, preserving,
repairing, possessing, preparing for disposition and disposing of Collateral and
in enforcing or collecting indebtedness and all such costs, charges and
expenses, including reasonable legal fees, expenses and disbursements and any
balance of such proceeds may be applied by Laurus toward the payment of the
Obligations in such order of application as Laurus may elect, and each Assignor
shall be liable for any deficiency. The parties hereto each hereby agree that
the exercise by any party hereto of any right granted to it or the exercise by
any party hereto of any remedy available to it (including, without limitation,
the issuance of a notice of redemption, a borrowing request and/or a notice of
default), in each case, hereunder and under each Document which has been
publicly filed with the SEC shall not constitute confidential information and no
party shall have any duty to the other party to maintain such information as
confidential.
 
 
-4-

--------------------------------------------------------------------------------

 
 
8.  Upon the occurrence of and during the continuance of any Event of Default,
Laurus may appoint or reappoint by instrument in writing, any person or persons,
whether an officer or officers or an employee or employees of Laurus or not, to
be an interim receiver, receiver or receivers (hereinafter called a “Receiver”,
which term when used herein shall include a receiver and manager) of any
Collateral of Cancable Inc., A.C. Technical Systems Ltd., Creative Vistas
Acquisition Corp. and Iview Digital Video Solutions Inc. (collectively, the
“Canadian Companies”) (including any interest, income or profits therefrom) and
may remove any Receiver so appointed and appoint another in his/her/its stead.
Any such Receiver shall, so far as concerns responsibility for his/her/its acts,
be deemed the agent of each Canadian Company and not Laurus, and Laurus shall
not be in any way responsible for any misconduct, negligence or non-feasance on
the part of any such Receiver or his/her/its servants, agents or employees.
Subject to the provisions of the instrument appointing him/her/it, any such
Receiver shall have power to take possession of Collateral, to preserve
Collateral or its value, to carry on or concur in carrying on all or any part of
the business of each Canadian Company and to sell, lease, license or otherwise
dispose of or concur in selling, leasing, licensing or otherwise disposing of
Collateral. To facilitate the foregoing powers, any such Receiver may, to the
exclusion of all others, including any Canadian Company, enter upon, use and
occupy all premises owned or occupied by each Canadian Company wherein
Collateral may be situate, maintain Collateral upon such premises, borrow money
on a secured or unsecured basis and use Collateral directly in carrying on each
Canadian Company’s business or as security for loans or advances to enable the
Receiver to carry on each Canadian Company’s business or otherwise, as such
Receiver shall, in its discretion, determine. Except as may be otherwise
directed by Laurus, all money received from time to time by such Receiver in
carrying out his/her/its appointment shall be received in trust for and be paid
over to Laurus. Every such Receiver may, in the discretion of Laurus, be vested
with all or any of the rights and powers of Laurus. 
 
9.  Upon and during the continuance of any Event of Default, Laurus may, either
directly or through its agents or nominees, exercise any or all of the powers
and rights given to a Receiver by virtue of Section 8.
 
 
-5-

--------------------------------------------------------------------------------

 
 
10.  Laurus shall use reasonable care with respect to the Collateral in its
possession or under its control. Laurus shall not have any other duty as to any
collateral in its possession or control or in the possession or control of any
agent or nominee of Laurus, or any income thereon or as to the preservation of
rights against prior parties or any other rights pertaining thereto.
 
11.  If any Assignor defaults in the performance or fulfillment of any of the
terms, conditions, promises, covenants, provisions or warranties on such
Assignor’s part to be performed or fulfilled under or pursuant to this Master
Security Agreement, Laurus may, at its option without waiving its right to
enforce this Master Security Agreement according to its terms, immediately or at
any time thereafter and without notice to any Assignor, perform or fulfill the
same or cause the performance or fulfillment of the same for each Assignor’s
joint and several account and at each Assignor’s joint and several cost and
expense, and the cost and expense thereof (including reasonable legal fees)
shall be added to the Obligations and shall be payable on demand with interest
thereon at the highest rate permitted by law.
 
12.  Each Assignor appoints Laurus, any of Laurus’ officers, employees or any
other person or entity whom Laurus may designate as such Assignor’s attorney,
with power to execute such documents on each of such Assignor’s behalf and to
supply any omitted information and correct patent errors in any documents
executed by any Assignor or on any Assignor’s behalf; to file financing
statements against such Assignor covering the Collateral (and, in connection
with the filing of any such financing statements or financing change statements,
describe the Collateral as “all assets and all personal property, whether now
owned and/or hereafter acquired” (or any substantially similar variation
thereof)); to sign such Assignor’s name on public records; and to do all other
things Laurus deems necessary to carry out this Master Security Agreement. Each
Assignor hereby ratifies and approves all acts of the attorney and neither
Laurus nor the attorney will be liable for any acts of commission or omission,
nor for any error of judgment or mistake of fact or law other than gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). This power being coupled
with an interest, is irrevocable so long as any Obligations remains unpaid.
 
13.  No delay or failure on Laurus’ part in exercising any right, privilege or
option hereunder shall operate as a waiver of such or of any other right,
privilege, remedy or option, and no waiver whatever shall be valid unless in
writing, signed by Laurus and then only to the extent therein set forth, and no
waiver by Laurus of any default shall operate as a waiver of any other default
or of the same default on a future occasion. Laurus’ books and records
containing entries with respect to the Obligations shall be admissible in
evidence in any action or proceeding, shall be binding upon each Assignor for
the purpose of establishing the items therein set forth and shall constitute
prima facie proof thereof. Laurus shall have the right to enforce any one or
more of the remedies available to Laurus, successively, alternately or
concurrently. However, Laurus shall not be liable or accountable for any failure
to exercise its remedies, take possession of, collect, enforce, realize, sell,
lease, license or otherwise dispose of Collateral or to institute any proceeding
for such purposes. Each Assignor agrees to join with Laurus in executing
financing statements or other instruments to the extent required by the Uniform
Commercial Code or the PPSA in form satisfactory to Laurus and in executing such
other documents or instruments as may be required or deemed necessary by Laurus
for purposes of affecting or continuing Laurus’ security interest in the
Collateral.
 
 
-6-

--------------------------------------------------------------------------------

 
 
14.  This Master Security Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario and the federal laws of
Canada, and cannot be terminated orally. All of the rights, remedies, options,
privileges and elections given to Laurus hereunder shall inure to the benefit of
Laurus’ successors and assigns. The term “Laurus” as herein used shall include
Laurus, any parent of Laurus’, any of Laurus’ subsidiaries and any
co-subsidiaries of Laurus’ parent, whether now existing or hereafter created or
acquired, and all of the terms, conditions, promises, covenants, provisions and
warranties of this Agreement shall inure to the benefit of each of the
foregoing, and shall bind the representatives, successors and assigns of each
Assignor. Laurus and each Assignor hereby (a) waive any and all right to trial
by jury in litigation relating to this Agreement and the transactions
contemplated hereby and each Assignor agrees not to assert any counterclaim in
such litigation, (b) submit to the nonexclusive jurisdiction of any New York
State court sitting in the borough of Manhattan, the city of New York, and
(c) waive any objection Laurus or each Assignor may have as to the bringing or
maintaining of such action with any such court.
 
15.  Each Assignor hereby acknowledges receipt of a copy of this Master Security
Agreement.
 
16.  This Master Security Agreement may be executed in any number of
counterparts which shall, collectively and separately constitute one agreement.
Any signature delivered by a party by facsimile transmission or by sending a
scanned copy by electronic mail shall be deemed an original signature hereto.
 
17.  It is understood and agreed that any person or entity that desires to
become an Assignor hereunder, or is required to execute a counterpart of this
Master Security Agreement after the date hereof pursuant to the requirements of
any Document, shall become an Assignor hereunder by (x) executing a joinder
agreement in form and substance satisfactory to Laurus, (y) delivering
supplements to such exhibits and annexes to such Documents as Laurus shall
reasonably request and (z) taking all actions as specified in this Agreement as
would have been taken by such Assignor had it been an original party to this
Agreement, in each case with all documents required above to be delivered to
Laurus and with all documents and actions required above to be taken to the
reasonable satisfaction of Laurus.
 
18.  All notices from Laurus to any Assignor shall be sufficiently given if
mailed or delivered to such Assignor’s address set forth below.
 
19.  If there is any inconsistency between the provisions hereof and the
provisions of the Note, the provisions of the Note shall prevail.
 
 
-7-

--------------------------------------------------------------------------------

 
 
Very truly yours,
 
CREATIVE VISTAS, INC. (Arizona)
 
By:  /s/ Dominic Burns

--------------------------------------------------------------------------------

Name: Dominic Burns
Title: President
Address:
 
IVIEW DIGITAL VIDEO SOLUTIONS INC. (Canada)
 
By:  /s/ Sayan Navaratnam

--------------------------------------------------------------------------------

Name: Sayan Navaratnam
Title: President
Address:
 
CANCABLE INC. (Ontario)
 
By:  /s/ Ross Jepson

--------------------------------------------------------------------------------

Name: Ross Jepson
Title: President
Address:
 
CANCABLE, INC. (Nevada)
 
By:  /s/ Ross Jepson

--------------------------------------------------------------------------------

Name: Ross Jepson
Title: President and Secretary
Address:
 
CANCABLE HOLDING CORP. (Delaware)
 
By:  /s/ Sayan Navaratnam

--------------------------------------------------------------------------------

Name:  Sayan Navaratnam
Title: Chairman and CEO
Address
 
 
-8-

--------------------------------------------------------------------------------

 
 
A.C. TECHNICAL SYSTEMS LTD. (Ontario)
 
By:  /s/ Dominic Burns

--------------------------------------------------------------------------------

Name: Dominic Burns
Title: President and Secretary
Address:
 
CREATIVE VISTAS ACQUISITION CORP. (Ontario)
 
By:  /s/ Sayan Navaratnam

--------------------------------------------------------------------------------

Name: Sayan Navaratnam
Title: President and Secretary
Address:
 
ACKNOWLEDGED:
 
LAURUS MASTER FUND, LTD.
 
By:  /s/ David Grin

--------------------------------------------------------------------------------

Name: David Grin
Title: Director
Address:
 
 
[Signature Page to the Master Security Agreement]
 
 
-9-

--------------------------------------------------------------------------------

 


SCHEDULE “A”
 
Entity
Jurisdiction of Organization
Organization Identification Number
Iview Digital Video Solutions Inc.
Canada
6450539
Cancable Inc.
Ontario
1226184
Cancable, Inc.
Nevada
C18766-99
Cancable Holding Corp.
Delaware
51039105
A.C. Technical Systems Ltd.
Ontario
1314831
Creative Vistas Acquisition Corp.
Ontario
1632625
Creative Vistas, Inc.
Arizona
01574843



 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE “B”
 
COMMERCIAL TORT CLAIM
 


 
None.
 
 
 
 

--------------------------------------------------------------------------------

 
 